238 S.W.3d 731 (2007)
Daryl LEINE, et al., Respondents,
v.
Michael and Joyce BAKER, Appellants.
No. ED 89024.
Missouri Court of Appeals, Eastern District, Southern Division.
November 13, 2007.
John William Grimm, Cape Girardeau, MO, for Appellants.
Gary E. Stark, Cape Girardeau, MO, for Respondents.
Before PATRICIA L. COHEN, P.J. and ROBERT G. DOWD, JR. and ROY L. RICHTER, JJ.

ORDER
PER CURIAM.
Michael and Joyce Baker ("the Bakers") appeal from the judgment in a declaratory *732 judgment action filed by Daryl and Dawn Leine, Rick and Pam Brown, Jim and Erma Johannes, and William and Kim Horner (collectively referred to as "the Neighbors") declaring restrictive covenants remain in full force, enjoining the Bakers from advertising their property for sale as commercial property, and denying the Baker's counterclaim for a declaration that the restrictive covenants are not applicable to their property. The Baker's contend the trial court erred (1) in finding the Neighbors had not waived the right to enforce the covenants, and (2) in finding that the doctrine of laches did not bar the Neighbors' suit.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).